Citation Nr: 0830735	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from April 1999 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's case was previously before the Board in October 
2006.  The case was remanded for additional development at 
that time.  Specifically, the veteran had not been provided 
the notice mandated by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  The RO was to provide the 
required notice and conduct any additional development deemed 
necessary.  Upon completion of the development the claim was 
to be re-adjudicated and the veteran issued a supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Appeals Management Center (AMC) processed the remand.  
The AMC issued the veteran a notice letter in November 2006.  
That letter was returned as the veteran had moved without a 
forwarding address.  

The AMC sent a letter to a new address in April 2008.  The 
veteran received the letter and responded in May 2008.  He 
reported that he had nothing further to submit and asked that 
his appeal be processed.  The veteran also submitted a claim 
for service connection for depression.  He listed yet another 
new address on both a VA Form 21-4138, Statement in Support 
of Claim, and VA Form 21-4142, Authorization for Release of 
Information.  He also included two telephone numbers for 
contact either during the day or night.

The AMC obtained additional VA treatment records and issued a 
SSOC in June 2008.  However, the SSOC was mailed to the 
address used for the notice letter and not the address 
provided by the veteran in May 2008.  The SSOC was returned 
to the AMC in July 2008 with yet another address provided by 
the United States Postal Service.

The record does not show that any further attempt was made to 
send a SSOC to the latest address provided by the veteran.  
As the veteran had clearly provided notice of a new address 
he must be sent a SSOC at that address.

Accordingly, the case is REMANDED for the following action:

After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran must be furnished with a SSOC, to 
the address provided by the veteran on 
the May 2008 authorization form and the 
July 2008 address provided by the United 
States Postal Service (the RO should also 
send the SSOC to any other address that 
the veteran may provide notice of before 
the SSOC is mailed or the case is 
returned to the Board), and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


